Citation Nr: 0330056	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a right foot 
disorder other than pes planus and plantar fascia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from August 
1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for a right hip 
disorder and service connection for a right foot disorder 
other than pes planus and plantar fascia.  

When this matter was last before the Board in June 2003 it 
was remanded to the RO for additional review and 
readjudication.  Following the completion of the requested 
review, a supplemental statement of the case was issued in 
June 2003.  The case is now ready for appellate review.

The Board notes that service connection is currently in 
effect for plantar fascia, rather than a disease or residuals 
of injury to the plantar fascia, such as plantar fasciitis.  
Nevertheless, the Board declines to enlarge the grant of 
service connection.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  The veteran's service medical records do not show 
treatment for either a right hip disorder or a disorder of 
the right foot other than pes planus. 

3.  The veteran's right hip disorder was not diagnosed until 
many years after his discharge from active service and was 
not shown to have pre-existed service, and has not been shown 
by competent evidence to be related to service or to a 
service-connected disability.  

4.  A current right foot disorder other than pes planus and 
plantar fascia has not been shown by competent evidence to be 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service, and is not related to any inservice disease or 
injury, nor may incurrence of arthritis of the right hip be 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112(a)(4), 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

2.  A right foot disorder other than pes planus and plantar 
fascia was not incurred in or aggravated by service, and is 
not related to any inservice disease or injury, nor may 
incurrence of arthritis of the right foot be presumed.  
38 U.S.C.A. §§ 1110, 1101, 1110, 1112(a)(4), 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right hip disorder and entitlement to service connection 
for a right foot disorder other than his previously service-
connected pes planus and plantar fascia.  He argues that his 
right hip disorder, including osteoarthritis and total hip 
arthroplasty, came about either as the result of aggravation 
by his service-connected pes planus, or as the result of 
aggravation in service of a leg length discrepancy that had 
pre-existed service (his left leg being shorter than his 
right).  The veteran argues further that he has degenerative 
joint disease of the right foot that has resulted from 
service or his service-connected pes planus and plantar 
fascia.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 

As indicated in a June 2001 letter from the RO, the February 
2002 statement of the case, a June 2003 Board remand, and the 
June 2003 supplemental statement of the case, there was a 
significant change in veterans' law subsequent to the 
veteran's filing of his claims in April 1999.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
service connection in May 1999, the veteran clearly 
identified the disabilities in question, the basis for the 
claims and the benefit sought.  The claims appeared 
substantially complete on their face. 



The former well-grounded claim requirement

The RO initially denied the veteran's claims by finding that 
they were not well grounded.  See the January 2000 rating 
decision.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the statement of the case issued 
in February 2002, and the supplemental statement of the case 
issued in October 2002, the RO readjudicated the issues 
listed above based on the substantive merits of the claim.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2000 rating decision, the February 2002 statement of 
the case, the October 2002 supplemental statement of the 
case, and the June 2003 supplemental statement of the case.  
In those decisions, the veteran was advised that there was no 
competent medical evidence of a right hip disorder or a right 
foot disorder other than pes planus in service, and no 
competent medical evidence that the veteran's current right 
hip disorder or right foot disorder other than pes planus and 
plantar fascia were related to service.  Letters from the RO 
dated in June 2001 and April 2002 specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In those letters and in the February 2002 statement of the 
case, October 2002 supplemental statement of the case, and 
June 2003 supplemental statement of the case, the veteran was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Additionally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the veteran was 
provided with initial notice of the provisions of the VCAA 
and its effect on the development of his claim in a June 2001 
letter from the RO.  That letter indicated, however, that the 
veteran had 60 days to respond and one year to preserve his 
standing for benefits under the original claim.  The veteran 
was provided with additional and more specific notice of the 
provisions of the VCAA in the February 2002 statement of the 
case.  Given that the veteran has been fully advised of his 
rights and responsibilities under the VCAA with RO 
adjudicatory action more than one year after the February 
2002 notice, and given that he has had more than a full year 
to respond to that VCAA notice, the Board has concluded that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claims.  The RO acted upon 
the veteran's responses and exhausted all avenues of the 
source of possible medical evidence.  It is noted at this 
juncture, that the veteran's service medical records are 
available for review.  The veteran indicated that he had a 
right hip disorder that pre-existed service, and noted that 
he was treated for a right foot disorder during service.  He 
states that these disorder were aggravated in service.  The 
Board finds that the RO undertook a reasonably exhaustive 
search for evidence of such treatment, and that any further 
efforts are not justified.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent pertinent VA examinations in 
December 1999, October 2002, and May 2003, for the purpose of 
determining the existence of the claimed disorders, and 
whether the claimed disorders are related to service.  The 
reports of those examinations have been associated with the 
claims folder.  

Accordingly, there is sufficient evidence to decide the 
claims.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claims.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003 (2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).

Service connection for degenerative joint disease (arthritis) 
may be presumed if it became manifest to a degree of at least 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

Right Hip Disability

It is the veteran's primary contention that he had a leg 
length discrepancy that pre-existed service which was 
aggravated by the rigors of service and ultimately resulted 
in a current right hip disability.  Specifically, the veteran 
has stated that his left leg is shorter than his right leg, 
and this caused problems in service that ultimately resulted 
in degenerative arthritis and the replacement of his right 
hip.  In the alternative, the veteran has argued that his 
right hip disorder was caused by his service-connected pes 
planus and plantar fascia.  He states that service connection 
should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right hip disability.  VA 
treatment records document that the veteran underwent right 
hip arthroplasty in April 1997.  The operative findings were 
osteoarthritis of the right hip.  A May 2003 VA examination 
report included a diagnosis of right total hip replacement.  
Clearly, the Hickson element (1) has been satisfied as to the 
claimed disability.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during active service of 
the claimed right hip disorder.  There is no documentation of 
a leg length discrepancy either upon entrance or separation 
examination.  Consequently, it must be found that there is no 
documentation that the veteran sustained a pertinent disorder 
in service or aggravated a pre-existing disorder.  Moreover, 
there is no evidence of degenerative joint disease of the 
right hip in service or within the first post-service year.  
The Board must therefore find that Hickson element (2) has 
not been satisfied as to the claimed disorder.  
Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his right hip disorder has 
resulted from aggravation of a pre-existing condition in 
service, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By the same token, the veteran's theory that his service-
connected right foot disorder was the cause of a right hip 
disorder, is one that he, as a lay person is also not 
competent to make.  38 C.F.R. § 3.310(a).  

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative and family members  In this case, no competent 
medical evidence or opinion has been entered into the record 
which links or relates a right hip disorder to the veteran's 
period of active service.  Although the veteran was informed 
in a June 2001 letter from the RO, the February 2002 
statement of the case, and other written communications, 
about the effect of the VCAA on his claim, and that what was 
lacking was medical evidence of a link between the disability 
claimed and military service, he has not submitted nor has he 
referenced the location of any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has a right hip disorder that is 
related to service.  Evidence of a right hip disorder was not 
shown upon examination at the time of the veteran's 
separation from service in 1946, and was not even referenced 
in the post-service medical records until March 1996, when it 
was disclosed in a private treatment record that the veteran 
had had progressively worse right hip pain since 1993.  The 
private physician who disclosed the disorder in 1996 did not 
relate it to service, nor did the VA physicians who examined 
and treated the veteran after 1996.  Further, in the course 
of his May 2002 hearing the veteran testified that his right 
hip did not bother him in service, but started to aggravate 
him 10 or 15 years after service.  More significantly, the 
veteran underwent VA examination in May 2003 for the express 
purpose of determining whether he had a right hip disorder 
that could be associated with his period of service.  
Following orthopedic examination that included a review of 
the veteran's claims file, the examiner found that the 
veteran's arthritic right hip was not related to his leg 
length discrepancy or to his service-connected flat feet, or 
to his service activities.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a right hip disorder.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
right hip disorder at issue is related to active service or a 
service-connected disability, and thus against the claim for 
service connection for a right hip disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
right hip disorder must be denied.

Right Foot Disorder other than Pes Planus and Plantar Fascia

Service connection is in effect for pes planus, bilateral, 
including plantar fascia, evaluated as 30 percent disabling 
from April 1999.  It is the veteran's primary contention that 
he has a right foot disorder that is separate and apart from 
his service-connected foot disorders, and that this other 
right foot disorder is related to service or his service-
connected pes planus.  He states that service connection 
should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right foot disorder (that 
is, one other than pes planus or plantar fascia).  VA 
treatment records, including VA examination reports document 
the diagnosis of multiple foot disorders other than pes 
planus or plantar fascia.  These include degenerative joint 
disease, bilateral feet, bilateral hallux valgus, and 
bilateral calcaneal spurs diagnosed in October 2002, and mild 
osteoarthritis of the right first metatarsophalangeal joint, 
diagnosed in May 2003.  Clearly, the Hickson element (1) has 
been satisfied as to the claimed disability.  

With respect to Hickson element (2), although there is record 
of complaints during active service of foot pain, the only 
diagnosis relative to the veteran's feet is bilateral pes 
planus shown upon separation examination in February 1946.  
Consequently, it must be concluded that there is no 
documentation that the veteran sustained a foot disorder 
other than pes planus in service or aggravated a pre-existing 
disorder.  Moreover, there is no evidence of degenerative 
joint disease or osteoarthritis of the right foot in service 
or within the first post-service year.  The Board must 
therefore find that Hickson element (2) has not been 
satisfied as to the claimed disorder.  Notwithstanding the 
lack of evidence of disease or injury during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service or was related to a 
disease or injury of service origin.  See 38 U.S.C.A. 
§ 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that all of the disorders of his right 
feet resulted from either in-service injuries or are 
secondarily related to his service-connected pes planus, the 
Court has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative and family members.  In this case, no 
competent medical evidence or opinion has been entered into 
the record which links or relates a right foot disorder other 
than pes planus or plantar fascia to the veteran's period of 
active service.  Furthermore, no competent medical evidence 
or opinion has been entered into the record which links or 
relates any other right foot disorder to the veteran's 
service-connected pes planus or plantar fascia.  Although the 
veteran was informed in a June 2001 letter from the RO, the 
February 2002 statement of the case, and other written 
communications, about the effect of the VCAA on his claim, 
and that what was lacking was medical evidence of a link 
between the disability claimed and either military service or 
a service-connected disorder, he has not submitted nor has he 
referenced the location of any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has the claimed additional right 
foot disorder that is related to service.  Evidence of a 
right foot disorder other than pes planus was not shown upon 
examination at the time of the veteran's separation from 
service in 1946, and was not even referenced in the post-
service medical records until VA examination in December 1999 
that disclosed the diagnoses of plantar fascia and 
degenerative joint disease, bilateral feet, in addition to 
pes planus.  The VA physician who made the disclosure related 
plantar fascia to the veteran's service-connected pes planus, 
but made no such connection for degenerative joint disease.  
More significantly, the veteran underwent VA examination in 
May 2003 for the express purpose of determining whether he 
had an additional right foot disorder that could be 
associated with his period of service or a service-connected 
disability.  Following orthopedic and podiatric examination 
that included a review of the veteran's claims file, the 
examiner found that the veteran's metatarsophalangeal joint 
arthritis was an aging type of arthritis and was probably 
unrelated to his service-connected flat foot condition (pes 
planus).  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a right foot disorder other 
than pes planus or plantar fascia.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  Indeed, the preponderance of the evidence 
is against finding that the right foot disorder at issue is 
related to active service or service-connected disability, 
and thus against the claim for service connection for a right 
foot disorder other than pes planus or plantar fascia.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
right foot disorder must be denied.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a right foot disorder 
other than pes planus and plantar fascia, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



